DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the bucket" and “the vehicle” in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  These elements are not previously positively claimed.

Claims 18 and 19 recites the limitation "the plurality of connected strands" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed for purposes of examination that claims 18 and 19 should depend from claim 17 instead of claim 20.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulliam (8,651,237).

Regarding claim 1, Pulliam discloses an attachment for use with vehicles with buckets comprising:

A frame, wherein the frame includes
A first back framing member (14 left side)
A second back framing member (14 right side)
A front bottom framing member (unnumbered – Figure 1)
A back bottom framing member (unnumbered – Figure 1)
 A first side bottom framing member (30 left side)
A second side bottom framing member (30 right side)
A back top framing member (42-1)
A first and second bucket adapter arm (28 left and right side) secured to the first and second side bottom framing members and extending beyond the back bottom framing member (Figure 1)
A first and second swing arm (34) secured to the first and second back framing members (at 38) by a first pivot having an open and closed configuration wherein the second end is adjacent the bucket adapter arm in the closed orientation and adjacent the back framing member in in the open configuration (when second end of swing arm 34 is detached from cage it can be brought up to be adjacent to back framing members)

Regarding claims 2 and 3, Pulliam discloses that the back framing members, bucket adapter arms and swing arms define a space when the swing arm is in the closed configuration and the bucket of the vehicle is located within this space when the swing arm is in the closed configuration to secure the attachment to the bucket.

Regarding claim 4, the first and second back framing members are substantially parallel, the back bottom framing member and the back top framing member are substantially parallel, the first side bottom framing member and the second side bottom framing member are parallel and the first back framing member and the second back framing member are substantially perpendicular to the back bottom framing member and back top framing member and the first side bottom framing member and second side bottom to form an L shaped configuration.

Regarding claim 5, Pulliam discloses a cross member (50) extending between the first back framing member and the second back framing member.

Regarding claim 6, the first and second bucket adapter arms include first and second bucket stops (unnumbered element connecting side bottom framing members and bucket adapter arms (Figures 1-3).

Regarding claim 9, Pulliam discloses a base, a first front framing member (vertical 16 left side), a second front framing member (vertical 16 right side), a front top framing member (upper horizontal 16), a first side top framing member (18 left side) and a second side top framing member (18 right side), wherein the framing members define a front face, back face, side faces, top face and a bottom face of the frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam (8,651,237) in view of Thomas (4,328,628).

Regarding claims 7 and 8, Pulliam discloses a hook/strap configuration for the swing arm and fails to disclose a face plate and fastener connection between the swing arm and the bucket.  Like Pulliam, Thomas also discloses an attachment system for connecting an implement to a bucket using a swing arm (29).  Unlike Pulliam, Thomas discloses a rigid swing arm with a face plate/fastener connection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rigid swing arm and face plate/fastener connection to connect the attachment system to the bucket of Pulliam as taught by Thomas as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Claim(s) 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam (8,651,237).

Regarding claims 20-24, Pulliam discloses the attachment system for connecting an attachment to a vehicle bucket as described above, but fails to disclose an auger, snow blade, tank, trencher or bale point.  The examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the attachment system of Pulliam to attach any number of different implements to a bucket as it is well known in the art to utilize attachment systems to connect multiple different implements to agricultural vehicles.



Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miller (4,329,103) also disclose an attachment system for a bucket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671